DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed 09/29/2021 have been entered. Claims 1-19 remain pending in the application. 
Solely due to the amendments, applicant’s arguments, with respect to the rejection(s) of claim(s) 18-19 under 35 U.S.C. 112(a) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 12/20/2021 has been withdrawn. 
Solely due to the amendments, applicant’s arguments, with respect to the rejection(s) of claim(s) 7 and 9 under 35 U.S.C. 112(d) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 12/20/2021 has been withdrawn. 
 Solely due to the amendments, applicant’s arguments, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 12/20/2021 has been withdrawn. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 04/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record does not disclose the amended claim language. Specifically, at least representative claim 1 recites: 
“…acquiring and storing respective durations of the good states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted;
Checking respective durations of current states using the respective durations of the good states…””
Applicant argues that prior art of record Ng does not teach or disclose at least the above claim language. Applicant argues (Pg. 16 of 4/20/2022 remarks):
“The Office Action points to disclosure in Ng et al. that ‘duration of operation can be read from the size of the hexagon on the U-matrix, in which the size of the hexagon is directly proportion to the duration of operation.’…This ‘duration of operation,’ however is an overall duration of operation, not durations of individual good states as recited by independent claim 1. Accordingly, Ng et al. also does not teach or disclose ‘checking respective durations of current states using the respective durations of the good states,’ which represent periods of time during which good states continue uninterrupted, as recited by independent claim 1.” 
The examiner respectfully disagrees. For clarity of record, the examiner notes that it appears that the applicant is arguing that Ng’s “duration of operation” is NOT equivalent or otherwise not the same that “duration of the good states” as recited in at least representative claim 1; again, the examiner respectfully disagrees. 
 	The examiner refers to Section 4 (Pgs. 2-3) of Ng. Section 4 discusses how Ng measures and monitors states and recites, at least in part: 
	“Measures of the normal operating process will first be collected and range normalized before being projected onto the U-matrix of SOM. The clusters formed on the U-matrix are interpreted and different states, which correspond to different operating phases is identified…During the on-line monitoring phrase, the trajectory being formed by the real time data [e.g. claim current data] will follow the trajectory of the normal operating data [e.g. claimed good data] and significant deviations from the normal operating trajectory can be regarded as a fault. Duration of operation can be read from the size of the hexagon on the U-matrix, in which the size of the hexagon is directly proportional to the duration of operations. State identification of the process is done through the identification of the location of the projected operation data (data hit) on SOM…” 
Next, in section 5 (Pg. 3), Ng continues and recites: 
	“Two observations can be seen from Figure 2. Firstly, the startup process has been observe3d to follow a trajectory on the U-matrix. Each label represents the corresponding operating time (x 10 seconds) …”
Pg. 3 Col. 2 continues: 
	“Time series 3849s to 4800s correspond to full reflux heating phase before the feed was introduced and thus causing a switch in operating phase as shown from time trajectory from 4930s to 6340s, which is representing the steady state operating phase of the tower…” 
	A person of ordinary skill in the art would infer, upon reading the above disclosures in Ng, that Ng discloses the argued feature. 
	Specifically, turning to Figure 2 of Ng, it can be clearly seen that a combination of lines connecting the “hexagons” represent what state the plant was at during a respective timeframe. Additionally, and as Ng explicitly states, the “labels indicate the corresponding operating time”. That is the size of a respective hexagon represents or is otherwise indicative of a duration of a particular state. Indeed, as Pg. 3 Col. 2 recites:
	“4930s to 6340s, which is representing the steady state operating phase of the tower…”
	Additionally, a person of ordinary skill in the art would infer that these durations are indeed directed to a duration of a state, rather than overall duration of operation because each of the hexagons have different sizes/labels. Clearly, if, and merely for sake of argument, that the labels were indicative of an overall duration of operation as applicant argues, the sizes and thus durations of each respective hexagon and/or group of hexagons would be consistent from one state to another. However, by simple observation of at least Ng Figure 2, this is NOT the case and instead the different size of the labels are directed towards individual durations of states as is required by at least claim 1. Therefore, a person of ordinary skill in the art would infer that at least Ng teaches or otherwise renders obvious the argued claim language. 
	Therefore, applicant’s arguments are not persuasive and the rejection under 35 U.S.C. 103 is maintained and updated to reflect the instant amendments. 
	
Applicant further argues about the conditional language present in at least representative Claim 1. That is, at least representative claim 1 recites: 
	“checking respective durations of current states using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states”. 
	Applicant argues that the examiner’s interpretation of at least the above limitation is incorrect and argues: 
	The office action argues that that ‘the functionality of ‘check a duration of the current states and thereby to identify the process anomaly’ is only required ‘when the one threshold value is not exceeded and the path does not deviate.’”…Applicant respectfully asserts that this interpretation of the claim language is incorrect….The process anomaly may be identified at least when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process state. Independent claim 1 does not recite the limitation “only” and thus does not require this functionality only “when the one threshold value is not exceeded and the path does not deviate.” 
	It appears that either the examiner’s interpretation was misunderstood and/or the applicant is mischaracterizing the claim language. 
	Again, the argued claim language recites: 
	“checking respective durations of current states using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states”.
	The examiner has interpreted the above limitation as follows:
1. at every iteration of the steps of representative claim 1, the “respective durations of the current states” are checked “using the respective durations of the good states” 
2. at some point (i.e. “when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states”) a “process anomaly is identifiable.”
From the above interpretation of the claim language it is clear and would be clear to a person of ordinary skill in the art that affirmatively identifying a “process anomaly” is NOT a requirement of the claim language. This is because of two reasons. One, as the claim language states, the “process anomaly” is “identifiable” (e.g. but NOT necessarily identified). Two, as the claim language states, the identifiable process anomaly is, for lack of a better term, “locked” behind the conditional of the threshold value and “the path” not deviating “during the evaluation”. 
Therefore, in at least representative claim 1, the only requirement of the argued claim limitation is that the respective durations of the current states are checked using the respective durations of the good states. 
	Therefore, applicant’s arguments are not persuasive and the rejection under 35 U.S.C. 103 is maintained and updated to reflect the instant amendments. 
	
Examiner’s Remarks
The examiner notes the conditional language as recited in multiple claims. For example, Claims 1, 12, and 17 recite “…when the one threshold is not exceeded …”
The language “when the one threshold is not exceeded” is considered conditional language/conditional statement. That is, it is a Contingent Clause (MPEP 2111.04 (II). The examiner notes that Contingent Clauses do NOT carry any patentable weight and “only required those steps that MUST be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” The examiner suggests amending the claims such that the functional requirements for the claim are positively recited. 
The examiner notes, that solely for purposes of compact prosecution, the contingent clauses that appear in the claims will be examined on their merits. However, the examiner suggests amending the language of the claim, such that the limitations are functional requirements. 

Claim Rejections - 35 USC § 103

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otte (US 6,314,413) in view of Kumpulainen et al. (“Local anomaly detection for mobile network monitoring”, NPL 2008) and further in view of Patan ("Artificial Neural Networks for the Modeling and Fault Diagnosis of Technical Processes", NPL 2008) and further in view of Ng et al. (“Monitoring of Distillation Column Operation Through Self-Organizing Maps” NPL 2004).
With respect to Claim 1, Otte teaches training a self-organizing map using historical process data as good states of the technical facility in a learning phase (Col. 2 Lines 42-50 "developing a self-organizing, neural network in a state space of a plant, on a basis of a self-organizing neural algorithm…producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 9 Lines 42-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band.").
Otte further teaches determining and storing reference path regions in a preparation step, wherein the reference path regions are defined with the aid of a temporal sequence of neuron hits in the self-organizing map and tolerances of the neuron hits in the learning phase (Col. 2 Lines 42-50 "developing a self-organizing, neural network in a state space of a plant, on a basis of a self-orgnaizing neural algorithm…producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 7 Lines 67 - Col. 8 line 1. "A neuron on the SOM accordingly corresponds to a concrete state." Col. 3. Lines 22-25 "For example, a data example or sample, that is to say a vector having the values of the n process variables at a time t0, corresponds to a point in this state space." Col. 4 Lines 15-19 "In this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 7 Lines 40-45 "If these winner neurons are connected to one another, a trajectory of the current process states over time...is developed on the structured map."). 
Otte further teaches evaluating current process data in the technical facility in the form of a state vector with the aid of the self-organizing map trained in the learning phase (Col. 4 Lines 15-19 "In this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." Col. 2 Lines 51-52 "Recording the process events by linking the neural map to the process." Further Note Col. 4 Lines 10-15 describe that the "process points" are combined into a vector.). 
Otte further still teaches comparing a current path with the reference path regions determined in the learning phase and defining a neuron to be hit with the aid of one of the reference path regions when the one threshold value is not exceeded in the check with neuron hit (Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." The examiner notes monitoring a trajectory for deviations teaches comparing a current path (e.g. the trajectory) with the reference path regions (e.g. reference channel). The examiner notes the conditional language of this limitation that is this limitation and its functionality only appears to be accomplished “…when the one threshold value is not exceeded in the check with the neuron hit…”). 
Otte, however, does not appear to explicitly disclose
Acquiring and storing respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted
Checking respective durations of current state using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states
storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase. 
calculating the Euclidean distances of the current state vector to a respective one of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.  
determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly.
Kumpulainen, however, does teach storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase (Kumpulainen Section 2.2 “the improved method.”  “In local anomaly detection we form groups of [self-organizing map] SOM nodes and calculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. For a sample to test, calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are calculated for each data sample. The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” Pg. 3846 Section 3.1 “Any method utilizing similarity measures, such as correlation or Euclidean distances, are directed affected by scaling…Euclidean distance, which is widely used in [Self Organizing Maps] SOM…” The examiner notes that using “Euclidean distance” as disclosed by Kumpulainen as the “distance” measure used in the method disclosed in section 2.2 would have been obvious because Euclidean distance, by definition, is the distance (or length) between two points in a space. Indeed, in Kumpluainen’s “improved method” the distance is between a sample point (first point) and its respective BMU (second point) in the self-organizing map (i.e. space). 
Therefore the examiner submits that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons), and comparing the distances teaches “storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase.”). 
Kumpulainen also teaches calculating the Euclidean distances of the current state vector to a respective one of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded (Kumpulainen Section 2.2 “the improved method.”  “In local anomaly detection we form groups of [self-organizing map] SOM nodes and calculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. For a sample to test, calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are calculated for each data sample. The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” The examiner notes that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons) and calculating a distance between that and a new data sample teaches “calculating the Euclidean distances of the current state vector to a respective one of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Self Organizing Map as taught by Otte modified with the multiple calculated local thresholds as taught by Kumpulainen because this would reduce the number of false positives and would allow more sensitivity in specific areas, thus increasing accuracy (Kumpulainen Pg. 3842). 
The combination of Otte and Kumpulainen, however, do not appear to explicitly disclose: 
Determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly. 
Patan, however, does teach determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly (Patan Chapter 7 Section 7.1  Simple Thresholding "To evaluate residuals and to obtain information about faults, simple thresholding can be applied. If residuals are smaller than the threshold value, a process is considered to be healthy, otherwise it is fault. For fault detection, the residual must meet the ideal condition being zero in the fault-free case and different from zero in the case of a fault.”
Note equation 7.1. and the r(k,θ) vector. This vector represents the “residuals”. Patan describes further (before equation 7.4) that “[t]he decision making algorithm compares the absolute residual value with is assigned threshold…” The examine notes that the residual vector r(k,θ) teaches “determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit.” 
	Patan goes further (before equation 7.4) and recites “the diagnostic signal s(r) takes the value of one if the threshold value T has been exceeded. The examiner notes that the diagnostic signal, which is a comparison between the residual vector and “its [respective] assigned threshold” teaches “wherein the determining of the symptom vector is performed based on the one threshold value of the neuron.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the SOM (Self Organizing Map) as taught by the combination of Otte and Kumpulainen modified with the symptom vector as taught by Patan because would reduce the rate of “false alarms” (Patan Pg. 124 Section 7.1). 
The combination of Otte, Kumpulainen, and Patan, however, do not appear to explicitly disclose: 
Acquiring and storing respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted
Checking respective durations of current state using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states
Ng, however, teaches acquiring and storing respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted (Ng. Pgs. 2-3 Section 4.  “Measurements of the normal operating process [e.g. good states] will first be collected…The clusters formed on the U-matrix are interpreted and different states, which correspond to different operating phases is identified…During the on-line monitoring phase, the trajectory being formed by the real time data will follow the trajectory of the normal operating data and significant deviation from the normal operating trajectory can be regarded as a fault. Duration of operation can be read from the size of the hexagon on the U-matrix, in which the size of the hexagon is directly proportion to the duration of operation...” 
Additionally, see Figure 2. The caption recites “Trajectory of a normal run [e.g. good states] on U-matrix. Labels indicate the corresponding operating time (x10 seconds). 
The examiner notes that the labels indicating the corresponding operating time for a specific state (e.g. operation) teaches “acquiring and storing respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted”.).
Checking respective durations of current state using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states (Ng. Pg. 2 Section 4 “Measurements of the normal operating process will first be collected…The clusters formed on the U-matrix are interpreted and different states, which correspond to different operating phases is identified…During the on-line monitoring phase, the trajectory being formed by the real time data will follow the trajectory of the normal operating data and significant deviation from the normal operating trajectory can be regarded as a fault. Duration of operation can be read from the size of the hexagon on the U-matrix, in which the size of the hexagon is directly proportion to the duration of operation...” Next, c.f. Figure 2, 4, and 5. Pgs. 3 (Col. 2)- 5. The using of SOM to monitor fault operations is shown in Figure 4 and Figure 5. Scenario 1: Figure 4 shows the trajectory of a faulty run. Two trajectories can be observed from Figure 4, the light solid trajectory is the trajectory of a normal run whereas the dark solid line is the trajectory of the fault run…” The examiner notes that because a trajectory of a normal operation and faulty operation can be compared wherein a significant deviation from the normal operating trajectory can be regarded as a fault and because the duration of an operation is included in the trajectory (e.g. the size of the hexagon), Ng teaches “Checking respective durations of current state using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states”. For clarity of record the examiner further notes that “normal trajectory” teaches “good states” and the real-time data trajectory (for example, causing a faulty behavior) teaches “current states.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the SOM learning as taught by the combination of Otte, Kumpulainen, and Patan modified with the comparison of durations as taught by Ng because this would give accurate measure of when a fault occurred and during which operation a fault occurred. This, in turn, would improve the ability of the system to identify faults (Ng. Pg. 5 Cols. 1-2). 

With respect to Claim 3, the combination of Otte, Kumpulainen, Patan, and Ng teach sampling processes of the technical facility at discrete regular time intervals (Otte Col. 6 Lines 44-45 "…a data server based on a computer of a process control system, periodically collect process values from a technical plant." Col. 4 See eq. (1) "In this way, it is possible to produce process vectors at each time tm…"). 
acquiring and storing the number of hits of a respective neuron (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, necessarily, if a determination is made based on “the number of hits” then the number of hits on a node MUST have been determined. Therefore, at least Kumpulainen’s step 1 teaches acquiring and storing the number of hits of a respective neuron instead of the respective duration of the good states.). 
checking the respective number of hits with respect to the current states (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, necessarily, if a determination is made based on “the number of hits” then the number of hits on a node MUST have been determined. The examiner further notes that dropping nodes that have less than a specified number of hits teaches “checking the respective number of hits with respect to the current states.”). 
With respect to Claim 4, the combination of Otte, Kumpulainen, Patan, and Ng teach optimizing the self-organizing map (The examiner initially notes the extreme breadth of "optimizing". Otte Col. 8 Method Step 4 "Application -- On-line Optimization of the Process by Means of SOM."). 
automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states (Kumpulainen Section 2.2 Pg. 3844 see “Adaptive Thresholds”. Specifically, the system of Kumpulainen looks at two quantization error values (e.g. Euclidean distances) from different points. Note from the “improved method” (see top of section 2.2.) this happens when a sample, or data, is input into the system. Comparing distances and calculating adaptive (e.g. changing or dynamic) thresholds based on the sample data teaches “automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states”). 
With respect to Claim 5, the combination of Otte, Kumpulainen, Patan, and Ng teach applying a tolerance value to the threshold values (Otte Col. 2 20-21 "…and reference channels with adjustable tolerance widths are displayed on the map." Col. 9 Lines 41-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band." The examiner notes that the reference channel widths teach “threshold values”. That is, the reference channel sets the acceptable boundaries (e.g. threshold) for a channel. Therefore, when Otte discloses a reference channel with adjustable tolerance widths, Otte teaches “applying a tolerance value to the threshold values”.). 
With respect to Claim 6, the combination of Otte, Kumpulainen, Patan, and Ng teach sampling processes of the technical facility at discrete regular time intervals (Otte Col. 6 Lines 44-45 "…a data server based on a computer of a process control system, periodically collect process values from a technical plant." Col. 4 See eq. (1) "In this way, it is possible to produce process vectors at each time tm…"). 
acquiring and storing the number of hits of the respective one neuron instead of the respective duration of the good states (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, necessarily, if a determination is made based on “the number of hits” then the number of hits on a node MUST have been determined. Therefore, at least Kumpulainen’s step 1 teaches acquiring and storing the number of hits of a respective neuron instead of the respective duration of the good states.). 
checking the respective number of hits with respect to the current states (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, necessarily, if a determination is made based on “the number of hits” then the number of hits on a node MUST have been determined. The examiner further notes that dropping nodes that have less than a specified number of hits teaches “a check with the aid of the respective number of hits with respect to the current states instead of a check on the duration of the current states.”). 
With respect to Claim 7, the combination of Otte, Kumpulainen, Patan, and Ng teach optimizing the self-organizing map (The examiner initially notes the breadth of "optimizing". Otte Col. 8 Method Step 4 "Application -- On-line Optimization of the Process by Means of SOM."). 
automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states (Kumpulainen Section 2.2 Pg. 3844 see “Adaptive Thresholds”. Specifically, the system of Kumpulainen looks at two quantization error values (e.g. Euclidean distances) from different points. Note from the “improved method” (see top of section 2.2.) this happens when a sample, or data, is input into the system. Comparing distances and calculating adaptive (e.g. changing or dynamic) thresholds based on the sample data teaches automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states). 
With respect to Claim 8, the combination of Otte, Kumpulainen, Patan, and Ng teach optimizing the self-organizing map (The examiner initially notes the breadth of "optimizing". Otte Col. 8 Method Step 4 "Application -- On-line Optimization of the Process by Means of SOM."). 
automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states (Kumpulainen Section 2.2 Pg. 3844 see “Adaptive Thresholds”. Specifically, the system of Kumpulainen looks at two quantization error values (e.g. Euclidean distances) from different points. Note from the “improved method” (see top of section 2.2.) this happens when a sample, or data, is input into the system. Comparing distances and calculating adaptive (e.g. changing or dynamic) thresholds based on the sample data teaches automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states). 
With respect to Claim 9, the combination of Otte, Kumpulainen, Patan, and Ng teach applying a tolerance value to the threshold values (Otte Col. 2 20-21 "…and reference channels with adjustable tolerance widths are displayed on the map." Col. 9 Lines 41-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band." The examiner notes that the reference channel widths teach “threshold values”. That is, the reference channel sets the acceptable boundaries (e.g. threshold) for a channel. Therefore, when Otte discloses a reference channel with adjustable tolerance widths, Otte teaches “applying a tolerance value to the threshold values”). 
With respect to Claim 10, the combination of Otte, Kumpulainen, Patan, and Ng teach applying a tolerance value to the threshold values (Otte Col. 2 20-21 "…and reference channels with adjustable tolerance widths are displayed on the map." Col. 9 Lines 41-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band." The examiner notes that the reference channel widths teach “threshold values”. That is, the reference channel sets the acceptable boundaries (e.g. threshold) for a channel. Therefore, when Otte discloses a reference channel with adjustable tolerance widths, Otte teaches “applying a tolerance value to the threshold values”). 
With respect to Claim 11, the combination of Otte, Kumpulainen, Patan, and Ng teach applying a tolerance value to the threshold values (Otte Col. 2 20-21 "…and reference channels with adjustable tolerance widths are displayed on the map." Col. 9 Lines 41-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band." The examiner notes that the reference channel widths teach “threshold values”. That is, the reference channel sets the acceptable boundaries (e.g. threshold) for a channel. Therefore, when Otte discloses a reference channel with adjustable tolerance widths, Otte teaches “applying a tolerance value to the threshold values”). 

With respect to Claim 12, Otte teaches a computer program product comprising a non-transitory computer readable storage medium storing instructions executable by a computer for improved identification of a process anomaly in a technical facility, the instructions comprising: training a self-organizing map using historical process data as good states of the technical facility in a learning phase (Col. 2 Lines 42-50 "developing a self-organizing, neural network in a state space of a plant, on a basis of a self-organizing neural algorithm…producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 9 Lines 42-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band.").
Otte further teaches determining and storing reference path regions in a preparation step, wherein the reference path regions are defined with the aid of a temporal sequence of neuron hits in the self-organizing map and tolerances of the neuron hits in the learning phase (Col. 2 Lines 42-50 "developing a self-organizing, neural network in a state space of a plant, on a basis of a self-orgnaizing neural algorithm…producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 7 Lines 67 - Col. 8 line 1. "A neuron on the SOM accordingly corresponds to a concrete state." Col. 3. Lines 22-25 "For example, a data example or sample, that is to say a vector having the values of the n process variables at a time t0, corresponds to a point in this state space." Col. 4 Lines 15-19 "In this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 7 Lines 40-45 "If these winner neurons are connected to one another, a trajectory of the current process states over time...is developed on the structured map."). 
Otte further teaches evaluating current process data in the technical facility in the form of a state vector with the aid of the self-organizing map trained in the learning phase (Col. 4 Lines 15-19 "In this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." Col. 2 Lines 51-52 "Recording the process events by linking the neural map to the process." Further Note Col. 4 Lines 10-15 describe that the "process points" are combined into a vector.). 
Otte further still teaches comparing a current path with the reference path regions determined in the learning phase and defining a neuron to be hit with the aid of one of the reference path regions when the one threshold value is not exceeded in the check with neuron hit (Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." The examiner notes monitoring a trajectory for deviations teaches comparing a current path (e.g. the trajectory) with the reference path regions (e.g. reference channel). The examiner notes the conditional language of this limitation that is this limitation and its functionality only appears to be accomplished “…when the one threshold value is not exceeded in the check with the neuron hit…”). 
Otte, however, does not appear to explicitly disclose
Acquiring and storing respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted
Checking respective durations of current state using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states
storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase. 
calculating the Euclidean distances of the current state vector to a respective one of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.  
determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, 
wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly.
Kumpulainen, however, does teach storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase (Kumpulainen Section 2.2 “the improved method.”  “In local anomaly detection we form groups of [self-organizing map] SOM nodes and calculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. For a sample to test, calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are calculated for each data sample. The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” Pg. 3846 Section 3.1 “Any method utilizing similarity measures, such as correlation or Euclidean distances, are directed affected by scaling…Euclidean distance, which is widely used in [Self Organizing Maps] SOM…” The examiner notes that using “Euclidean distance” as disclosed by Kumpulainen as the “distance” measure used in the method disclosed in section 2.2 would have been obvious because Euclidean distance, by definition, is the distance (or length) between two points in a space. Indeed, in Kumpluainen’s “improved method” the distance is between a sample point (first point) and its respective BMU (second point) in the self-organizing map (i.e. space). 
Therefore the examiner submits that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons), and comparing the distances teaches “storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase.”). 
Kumpulainen also teaches calculating the Euclidean distances of the current state vector to a respective one of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded (Kumpulainen Section 2.2 “the improved method.”  “In local anomaly detection we form groups of [self-organizing map] SOM nodes and calculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. For a sample to test, calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are calculated for each data sample. The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” The examiner notes that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons) and calculating a distance between that and a new data sample teaches “calculating the Euclidean distances of the current state vector to a respective one of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Self Organizing Map as taught by Otte modified with the multiple calculated local thresholds as taught by Kumpulainen because this would reduce the number of false positives and would allow more sensitivity in specific areas, thus increasing accuracy (Kumpulainen Pg. 3842). 
The combination of Otte and Kumpulainen, however, do not appear to explicitly disclose: 
Determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly. 
Patan, however, does teach determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly (Patan Chapter 7 Section 7.1  Simple Thresholding "To evaluate residuals and to obtain information about faults, simple thresholding can be applied. If residuals are smaller than the threshold value, a process is considered to be healthy, otherwise it is fault. For fault detection, the residual must meet the ideal condition being zero in the fault-free case and different from zero in the case of a fault.”
Note equation 7.1. and the r(k,θ) vector. This vector represents the “residuals”. Patan describes further (before equation 7.4) that “[t]he decision making algorithm compares the absolute residual value with is assigned threshold…” The examine notes that the residual vector r(k,θ) teaches “determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit.” 
	Patan goes further (before equation 7.4) and recites “the diagnostic signal s(r) takes the value of one if the threshold value T has been exceeded. The examiner notes that the diagnostic signal, which is a comparison between the residual vector and “its [respective] assigned threshold” teaches “wherein the determining of the symptom vector is performed based on the one threshold value of the neuron.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the SOM (Self Organizing Map) as taught by the combination of Otte and Kumpulainen modified with the symptom vector as taught by Patan because would reduce the rate of “false alarms” (Patan Pg. 124 Section 7.1). 
The combination of Otte, Kumpulainen, and Patan, however, do not appear to explicitly disclose: 
Acquiring and storing respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted
Checking respective durations of current state using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states
Ng, however, teaches acquiring and storing respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted (Ng. Pgs. 2-3 Section 4.  “Measurements of the normal operating process [e.g. good states] will first be collected…The clusters formed on the U-matrix are interpreted and different states, which correspond to different operating phases is identified…During the on-line monitoring phase, the trajectory being formed by the real time data will follow the trajectory of the normal operating data and significant deviation from the normal operating trajectory can be regarded as a fault. Duration of operation can be read from the size of the hexagon on the U-matrix, in which the size of the hexagon is directly proportion to the duration of operation...” 
Additionally, see Figure 2. The caption recites “Trajectory of a normal run [e.g. good states] on U-matrix. Labels indicate the corresponding operating time (x10 seconds). 
The examiner notes that the labels indicating the corresponding operating time for a specific state (e.g. operation) teaches “acquiring and storing respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted”.).
Checking respective durations of current state using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states (Ng. Pg. 2 Section 4 “Measurements of the normal operating process will first be collected…The clusters formed on the U-matrix are interpreted and different states, which correspond to different operating phases is identified…During the on-line monitoring phase, the trajectory being formed by the real time data will follow the trajectory of the normal operating data and significant deviation from the normal operating trajectory can be regarded as a fault. Duration of operation can be read from the size of the hexagon on the U-matrix, in which the size of the hexagon is directly proportion to the duration of operation...” Next, c.f. Figure 2, 4, and 5. Pgs. 3 (Col. 2)- 5. The using of SOM to monitor fault operations is shown in Figure 4 and Figure 5. Scenario 1: Figure 4 shows the trajectory of a faulty run. Two trajectories can be observed from Figure 4, the light solid trajectory is the trajectory of a normal run whereas the dark solid line is the trajectory of the fault run…” The examiner notes that because a trajectory of a normal operation and faulty operation can be compared wherein a significant deviation from the normal operating trajectory can be regarded as a fault and because the duration of an operation is included in the trajectory (e.g. the size of the hexagon), Ng teaches “Checking respective durations of current state using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states”. For clarity of record the examiner further notes that “normal trajectory” teaches “good states” and the real-time data trajectory (for example, causing a faulty behavior) teaches “current states.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the SOM learning as taught by the combination of Otte, Kumpulainen, and Patan modified with the comparison of durations as taught by Ng because this would give accurate measure of when a fault occurred and during which operation a fault occurred. This, in turn, would improve the ability of the system to identify faults (Ng. Pg. 5 Cols. 1-2). 
With respect to Claim 14, the combination of Otte, Kumpulainen, Patan, and Ng teach sampling processes of the technical facility at discrete regular time intervals (Otte Col. 6 Lines 44-45 "…a data server based on a computer of a process control system, periodically collect process values from a technical plant." Col. 4 See eq. (1) "In this way, it is possible to produce process vectors at each time tm…"). 
The combination of Otte, Kumpulainen, Patan, and Ng further teach acquiring and storing the number of hits of a respective one of the neurons (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, necessarily, if a determination is made based on “the number of hits” then the number of hits on a node MUST have been determined. Therefore, at least Kumpulainen’s step 1 teaches acquiring and storing the number of hits of a respective neuron instead of the respective duration of the good states.). 
The combination of Otte, Kumpulainen, Patan, and Ng, further teach checking the respective number of hits with respect to the current states (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, necessarily, if a determination is made based on “the number of hits” then the number of hits on a node MUST have been determined. The examiner further notes that dropping nodes that have less than a specified number of hits teaches “checking the respective number of hits with respect to the current states.”). 
With respect to Claim 15, the combination of Otte, Kumpulainen, Patan, and Ng teach optimizing the self-organizing map (The examiner initially notes the breadth of "optimizing". Otte Col. 8 Method Step 4 "Application -- On-line Optimization of the Process by Means of SOM."). 
automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states (Kumpulainen Section 2.2 Pg. 3844 see “Adaptive Thresholds”. Specifically, the system of Kumpulainen looks at two quantization error values (e.g. Euclidean distances) from different points. Note from the “improved method” (see top of section 2.2.) this happens when a sample, or data, is input into the system. Comparing distances and calculating adaptive (e.g. changing or dynamic) thresholds based on the sample data teaches automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states). 
With respect to Claim 16, the combination of Otte, Kumpulainen, Patan, and Ng teach applying a tolerance value to the threshold values (Otte Col. 2 20-21 "…and reference channels with adjustable tolerance widths are displayed on the map." Col. 9 Lines 41-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band." The examiner notes that the reference channel widths teach “threshold values”. That is, the reference channel sets the acceptable boundaries (e.g. threshold) for a channel. Therefore, when Otte discloses a reference channel with adjustable tolerance widths, Otte teaches “applying a tolerance value to the threshold values”). 

With respect to Claim 17, Otte teaches A diagnostic system comprising: a processor configured to: train a self-organizing map using historical process data as good states of the technical facility in a learning phase (Col. 2 Lines 42-50 "developing a self-organizing, neural network in a state space of a plant, on a basis of a self-organizing neural algorithm…producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 9 Lines 42-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band.").
Otte further teaches determine and store reference path regions in a preparation step, wherein the reference path regions are defined with the aid of a temporal sequence of neuron hits in the self-organizing map and tolerances of the neuron hits in the learning phase (Col. 2 Lines 42-50 "developing a self-organizing, neural network in a state space of a plant, on a basis of a self-orgnaizing neural algorithm…producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 7 Lines 67 - Col. 8 line 1. "A neuron on the SOM accordingly corresponds to a concrete state." Col. 3. Lines 22-25 "For example, a data example or sample, that is to say a vector having the values of the n process variables at a time t0, corresponds to a point in this state space." Col. 4 Lines 15-19 "In this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 7 Lines 40-45 "If these winner neurons are connected to one another, a trajectory of the current process states over time...is developed on the structured map."). 
Otte further teaches evaluate current process data in the technical facility in the form of a state vector with the aid of the self-organizing map trained in the learning phase (Col. 4 Lines 15-19 "In this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." Col. 2 Lines 51-52 "Recording the process events by linking the neural map to the process." Further Note Col. 4 Lines 10-15 describe that the "process points" are combined into a vector.). 
Otte further still teaches compare the current path with the reference path regions determined in the learning phase and define a neuron to be hit with the aid of one of the reference path regions when the one threshold value is not exceeded in the check with neuron hit (Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." The examiner notes monitoring a trajectory for deviations teaches comparing a current path (e.g. the trajectory) with the reference path regions (e.g. reference channel). The examiner notes the conditional language of this limitation that is this limitation and its functionality only appears to be accomplished “…when the one threshold value is not exceeded in the check with the neuron hit…”). 
Otte, however, does not appear to explicitly disclose
Acquire and store respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted
Checkespective durations of current state using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states
store threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase. 
calculate the Euclidean distances of the current state vector to a respective one of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.  
Determine a symptom vector from the current vector and either the neuron hit or the neuron to be hit, 
wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly.
Kumpulainen, however, does teach store threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase (Kumpulainen Section 2.2 “the improved method.”  “In local anomaly detection we form groups of [self-organizing map] SOM nodes and calculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. For a sample to test, calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are calculated for each data sample. The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” Pg. 3846 Section 3.1 “Any method utilizing similarity measures, such as correlation or Euclidean distances, are directed affected by scaling…Euclidean distance, which is widely used in [Self Organizing Maps] SOM…” The examiner notes that using “Euclidean distance” as disclosed by Kumpulainen as the “distance” measure used in the method disclosed in section 2.2 would have been obvious because Euclidean distance, by definition, is the distance (or length) between two points in a space. Indeed, in Kumpluainen’s “improved method” the distance is between a sample point (first point) and its respective BMU (second point) in the self-organizing map (i.e. space). 
Therefore the examiner submits that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons), and comparing the distances teaches “storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase.”). 
Kumpulainen also teaches calculate the Euclidean distances of the current state vector to a respective one of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded (Kumpulainen Section 2.2 “the improved method.”  “In local anomaly detection we form groups of [self-organizing map] SOM nodes and calculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. For a sample to test, calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are calculated for each data sample. The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” The examiner notes that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons) and calculating a distance between that and a new data sample teaches “calculating the Euclidean distances of the current state vector to a respective one of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Self Organizing Map as taught by Otte modified with the multiple calculated local thresholds as taught by Kumpulainen because this would reduce the number of false positives and would allow more sensitivity in specific areas, thus increasing accuracy (Kumpulainen Pg. 3842). 
The combination of Otte and Kumpulainen, however, do not appear to explicitly disclose: 
Determine a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly. 
Patan, however, does teach determine a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly (Patan Chapter 7 Section 7.1  Simple Thresholding "To evaluate residuals and to obtain information about faults, simple thresholding can be applied. If residuals are smaller than the threshold value, a process is considered to be healthy, otherwise it is fault. For fault detection, the residual must meet the ideal condition being zero in the fault-free case and different from zero in the case of a fault.”
Note equation 7.1. and the r(k,θ) vector. This vector represents the “residuals”. Patan describes further (before equation 7.4) that “[t]he decision making algorithm compares the absolute residual value with is assigned threshold…” The examine notes that the residual vector r(k,θ) teaches “determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit.” 
	Patan goes further (before equation 7.4) and recites “the diagnostic signal s(r) takes the value of one if the threshold value T has been exceeded. The examiner notes that the diagnostic signal, which is a comparison between the residual vector and “its [respective] assigned threshold” teaches “wherein the determining of the symptom vector is performed based on the one threshold value of the neuron.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the SOM (Self Organizing Map) as taught by the combination of Otte and Kumpulainen modified with the symptom vector as taught by Patan because would reduce the rate of “false alarms” (Patan Pg. 124 Section 7.1). 
The combination of Otte, Kumpulainen, and Patan, however, do not appear to explicitly disclose: 
Acquire and store respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted
Use the respective durations of the goods states to check respective durations of current states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states
Ng, however, teaches acquire and store respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted (Ng. Pgs. 2-3 Section 4.  “Measurements of the normal operating process [e.g. good states] will first be collected…The clusters formed on the U-matrix are interpreted and different states, which correspond to different operating phases is identified…During the on-line monitoring phase, the trajectory being formed by the real time data will follow the trajectory of the normal operating data and significant deviation from the normal operating trajectory can be regarded as a fault. Duration of operation can be read from the size of the hexagon on the U-matrix, in which the size of the hexagon is directly proportion to the duration of operation...” 
Additionally, see Figure 2. The caption recites “Trajectory of a normal run [e.g. good states] on U-matrix. Labels indicate the corresponding operating time (x10 seconds). 
The examiner notes that the labels indicating the corresponding operating time for a specific state (e.g. operation) teaches “acquire and store respective durations of the goods states in addition to the temporal sequence of neuron hits along a path in the learning phase, the respective durations of the good states representing periods of time during which good states continue uninterrupted”.).
Use the respective durations of the goods states to check respective durations of current states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states (Ng. Pg. 2 Section 4 “Measurements of the normal operating process will first be collected…The clusters formed on the U-matrix are interpreted and different states, which correspond to different operating phases is identified…During the on-line monitoring phase, the trajectory being formed by the real time data will follow the trajectory of the normal operating data and significant deviation from the normal operating trajectory can be regarded as a fault. Duration of operation can be read from the size of the hexagon on the U-matrix, in which the size of the hexagon is directly proportion to the duration of operation...” Next, c.f. Figure 2, 4, and 5. Pgs. 3 (Col. 2)- 5. The using of SOM to monitor fault operations is shown in Figure 4 and Figure 5. Scenario 1: Figure 4 shows the trajectory of a faulty run. Two trajectories can be observed from Figure 4, the light solid trajectory is the trajectory of a normal run whereas the dark solid line is the trajectory of the fault run…” The examiner notes that because a trajectory of a normal operation and faulty operation can be compared wherein a significant deviation from the normal operating trajectory can be regarded as a fault and because the duration of an operation is included in the trajectory (e.g. the size of the hexagon), Ng teaches “Checking respective durations of current state using the respective durations of the good states, such that the process anomaly is identifiable when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states”. For clarity of record the examiner further notes that “normal trajectory” teaches “good states” and the real-time data trajectory (for example, causing a faulty behavior) teaches “current states.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the SOM learning as taught by the combination of Otte, Kumpulainen, and Patan modified with the comparison of durations as taught by Ng because this would give accurate measure of when a fault occurred and during which operation a fault occurred. This, in turn, would improve the ability of the system to identify faults (Ng. Pg. 5 Cols. 1-2). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.C.T./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126